DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10052211. 
Regarding claims 1-4 and 9-11, although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
Features of claims 5-8 are rendered obvious by the combination of the patented claims and Buttner-Janz et al., Manasas et al. and Harwin which supply the missing elements.

Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10219911. 
Regarding claims 12, 14-15 and 19, although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
Features of claims 13 and 16-18 are rendered obvious by the combination of the patented claims and Buttner-Janz et al., Manasas et al. and Harwin which supply the missing elements.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8974533. 
Regarding claims 1-4 and 9-11, although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
Features of claims 5-8 are rendered obvious by the combination of the patented claims and Buttner-Janz et al., Manasas et al. and Harwin which supply the missing elements.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8845729. 
Regarding claims 1-4, 9-12, 14-15 and 19, although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
Features of claims 5-8, 13 and 16-18 are rendered obvious by the combination of the patented claims and Buttner-Janz et al., Manasas et al. and Harwin which supply the missing elements.

Claims 1-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 7753956. 
Regarding claims 1-7, 9-12, 14-15 and 19, although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
Features of claims 6-8 and 16-18 are rendered obvious by the combination of the patented claims and Buttner-Janz et al., Manasas et al. and Harwin which supply the missing elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Buttner-Janz et al (5401269).
Buttner-Janz et al discloses an intervertebral prosthetic disc including: upper and lower plates having outer surfaces locatable against the respective vertebrae and inner curved, concave bearing surfaces; and a rigid one-piece core between the plates, the core having a peripheral edge and being removably disposed between the inner surfaces of the upper and lower plates.  The plates also have fins extending from each of the outer surfaces of the plates.  At least one of the plates has a peripheral restraining structure in the form of a flange, the flange engaging a groove at a periphery of the core.  Please refer to marked up Fig. 9 on the following page. 



    PNG
    media_image1.png
    303
    618
    media_image1.png
    Greyscale

	
Regarding claims 2 and 8, Buttner-Janz et al. disclose the plates to be constructed from metal and the core to be made from polyethylene or polymer. 
Regarding claim 10, Buttner-Janz et al. disclose that if the core is firmly connected to a prosthesis plate, a stop only one side of the core suffice, implying that a plate does not have a retaining formation. 


Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauchet et al. (WO 00/35384).
Gauchet et al. disclose an intervertebral prosthesis 2 including: upper and lower titanium plates 4 having curved and concave or “spherical” surfaces; a polymeric core 12 having a curved or “convex” surface to articulate with the curved surfaces of the upper and lower plates; a peripheral restraining structure on the upper and lower plates in the form of a flange; and a peripheral restraining structure 22 in the form of lips defining grooves on the core (Figs. 1-3, col. 2, lines 23-63, col. 4 and col. 3, lines 1-65 of cited US Patent 6,527,804).  See marked up Fig. 2 from Gauchet et al. on the following page. 



    PNG
    media_image2.png
    558
    784
    media_image2.png
    Greyscale


Gauchet et al. further disclose fins 25 on the plates with holes 27 to attach the fins to vertebrae wherein the fins are rotated away from the anterior-posterior axis of the disc (Figs. 1 and 2).
The claimed method steps are performed when the Gauchet et al. prosthesis is used for vertebral disc replacement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gauchet et al. (WO 00/35384) in view of Manasas et al. (US 6520996).
Gauchet et al. disclose all elements of the claimed invention except for: (1) the outer surfaces of the plates being textured, for e.g. having serrated surfaces; and (2) including a coating. 
Manasas et al. teaches coating the surfaces of a prosthesis with sintered metal particles to promote bone growth (Fig. 4 and col. 5, lines 15-44).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a texture in the form of serrations or a coating on the outer surface of plates of an intervertebral prosthesis, as taught by Manasas et al., to the Gauchet et al. prosthesis would have yielded predictable results, i.e., improved fixation and resulted in an improved prosthesis system, namely, a system, that is securely engaged to adjacent vertebrae. 

Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Gauchet et al. (WO 00/35384) and Manasas et al. (US 6520996) in view of Harwin (US 5876455).
The combination of Gauchet et al. and Manasas et al. discloses all elements of the claimed invention except for a titanium plasma spray coating.
It is well known to provide a porous coating of titanium by plasma spray on the bone contacting surfaces of an implant, as evidenced by Harwin. 
Therefore, it would have been obvious to one having ordinary skill in the art to have utilized a titanium plasma spray coating, as taught by Harwin to provide the particle coating in the prosthesis of the combination of in the Gauchet et al. and Manasas et al. since titanium is a well know biologically inert material. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buttner-Janz et al (5401269) in view of Manasas et al. (US 6520996).
Buttner-Janz et al. disclose all elements of the claimed invention except for: (1) the outer surfaces of the plates being textured, for e.g. having serrated surfaces; and (2) including a coating. 
Manasas et al. teaches coating the surfaces of a prosthesis with sintered metal particles to promote bone growth (Fig. 4 and col. 5, lines 15-44).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a texture in the form of serrations or a coating on the outer surface of plates of an intervertebral prosthesis, as taught by Manasas et al., to the Buttner-Janz et al. prosthesis would have yielded predictable results, i.e., improved fixation and resulted in an improved prosthesis system, namely, a system, that is securely engaged to adjacent vertebrae. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buttner-Janz et al (5401269) and Manasas et al. (US 6520996) in view of Harwin (US 5876455).
The combination of Buttner-Janz et al. and Manasas et al. discloses all elements of the claimed invention except for a titanium plasma spray coating.
It is well known to provide a porous coating of titanium by plasma spray on the bone contacting surfaces of an implant, as evidenced by Harwin. 
Therefore, it would have been obvious to one having ordinary skill in the art to have utilized a titanium plasma spray coating, as taught by Harwin to provide the particle coating in the prosthesis of the combination of in the Buttner-Janz et al. and Manasas et al. since titanium is a well know biologically inert material. 

Claims 12-15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buttner-Janz et al (5401269) in view of Yuan (US 5676701).
Buttner-Janz et al. disclose all elements of the claimed invention except for a specific order of insertion of the components of the prosthesis.
It is well known to insert an intervertebral prosthesis by either inserting the prosthesis as a unit or one component at a time, as evidenced by Yuan (col. 6, lines 54-58).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have inserted the components of the Buttner-Janz et al. prosthesis one at a time, as taught by Yuan, because a person of ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buttner-Janz et al (5401269) and Yuan (US 5676701) in view of Manasas et al. (US 6520996).
The combination of Buttner-Janz et al. and Yuan discloses all elements of the claimed invention except for: (1) the outer surfaces of the plates being textured, for e.g. having serrated surfaces; and (2) including a coating. 
Manasas et al. teaches coating the surfaces of a prosthesis with sintered metal particles to promote bone growth (Fig. 4 and col. 5, lines 15-44).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a texture in the form of serrations or a coating on the outer surface of plates of an intervertebral prosthesis, as taught by Manasas et al., to the Buttner-Janz et al. prosthesis would have yielded predictable results, i.e., improved fixation and resulted in an improved prosthesis system, namely, a system, that is securely engaged to adjacent vertebrae. 
The claimed method steps are rendered obvious by the above discussion.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buttner-Janz et al (5401269), Yuan (US 5676701) and Manasas et al. (US 6520996) in view of Harwin (US 5876455).
The combination of Buttner-Janz et al., Yuan and Manasas et al. discloses all elements of the claimed invention except for a titanium plasma spray coating.
It is well known to provide a porous coating of titanium by plasma spray on the bone contacting surfaces of an implant, as evidenced by Harwin. 
Therefore, it would have been obvious to one having ordinary skill in the art to have utilized a titanium plasma spray coating, as taught by Harwin to provide the particle coating in the prosthesis of the combination of in the Buttner-Janz et al., Yuan and Manasas et al. since titanium is a well know biologically inert material. 
The claimed method steps are rendered obvious by the above discussion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 8, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775